NO. 12-15-00157-CR

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

STANFORD DEWAYNE JONES SR.,                     §      APPEAL FROM THE 217TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
        Appellant, Stanford Dewayne Jones Sr., appeals his convictions on three counts of arson.
He presents three issues on appeal contending that (1) the evidence is insufficient to support his
convictions, (2) the trial court erred in the admission of evidence for impeachment, and (3) the
trial court erred in admitting copies of Appellant’s Facebook postings without proper
authentication. We affirm.


                                         BACKGROUND
        In early November 2012, Appellant and his then girlfriend, Evelyn Hamilton, went to
Lanzy Owens’s Club, a Lufkin nightclub. Evelyn left after Appellant had several drinks and
started “acting crazy.” She soon received a call from the club to come pick up Appellant. She
found Appellant somewhere in the club in a confused state, complaining of a broken finger and
wearing only boxer shorts. Concerned that someone at the club had spiked his drink, Evelyn and
Appellant’s mother and brother took him to the hospital where he remained for three or four
days.
        On November 11, 2012, while Appellant was still in the hospital, he posted three
statements to his Facebook page. The first said, “No tell your brother im ready to put a match to
lufkin tx and watch this muthafucka burn down su wuu biz.” The second posting, also from
November 11, 2012, stated, “Enjoy a peaceful night get plenty of sleep because after tonight
some of you will see heaven the rest of you go burn ya go burn slow.” The last posting stated,
“Im alive and all you muthafucka who want me dead you go die before me one by one lord
forgive me for my sins.”
       Over a forty-eight hour period beginning on November 13, 2012, one day after Appellant
left the hospital, six fires of suspected incendiary origin occurred in a relatively small area in
Lufkin near where Appellant lived. One of the fires occurred at the nightclub where Appellant
believed someone had spiked his drink. The fires ceased after Appellant’s arrest. In a six count
indictment, the State charged Appellant with intentionally setting all six fires.      The State
abandoned Count IV. The jury found Appellant guilty on three of the remaining counts and not
guilty on the other two counts of arson. The trial court assessed his punishment at imprisonment
for twenty years.


                                SUFFICIENCY OF THE EVIDENCE
       In his first issue, Appellant maintains the evidence is insufficient to support his
conviction.
Standard of Review and Applicable Law
       In reviewing the legal sufficiency of the evidence, the reviewing court considers the
evidence in the light most favorable to the verdict to determine whether the fact finder was
rationally justified in finding guilt beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893,
912 (Tex. Crim. App. 2012). Appellate review of all the evidence includes evidence that was
properly admitted as well as evidence that was improperly admitted. Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007).
       Circumstantial evidence alone can be sufficient to establish guilt. Temple v. State, 390
S.W.3d 341, 359 (Tex. Crim. App. 2013). “In circumstantial evidence cases, it is not necessary
that every fact and circumstance point directly and independently to the defendant’s guilt; it is
enough if the conclusion is warranted by the combined and cumulative force of all the
incriminating circumstances.” Id.
       A person commits an offense if the person starts a fire, regardless of whether the fire
continues after ignition, or causes an explosion with intent to destroy or damage




                                                2
        (1)     any vegetation, fence, or structure on open-space land; or
        (2)     any building, habitation, or vehicle:
                (A) knowing that it is within the limits of an incorporated city or town;
                (B) knowing that it is insured against damage or destruction;
                (C) knowing that it is subject to a mortgage or other security interest;
                (D) knowing that it is located on property belonging to another;
                (E) knowing that it has located within it property belonging to another; or
                (F) when the person is reckless about whether the burning or explosion will endanger the
                    life of some individual or the safety of the property of another.


TEX. PENAL CODE ANN. § 28.02 (West 2011).
Discussion
        Officer Sean Alexander of the Lufkin Police Department responded at 4:45 a.m. on
November 13, 2012, to a report of a suspicious fire at 906 O’Quinn. Lufkin Fire Marshal Steve
McCool testified that he believed the fire was intentionally set, because the fire had multiple
points of origin outside of the structure, and there was no other reasonable source of ignition. It
appeared that the material used to start the fires had been collected nearby and intentionally and
purposely placed against the house. Two vehicles were located within a few feet of the house.
The fuel caps of the two vehicles had been removed and thrown on the ground. The fuel cap of
one had been replaced by a rag. Both cars had gasoline running down their sides.
        Bicycle tire tracks at the scene indicated the perpetrator was riding a bicycle. James
“Baski” Davis saw someone wearing a hood and riding a blue bicycle go behind a house on
Keltys Street. That house caught on fire shortly thereafter, within a half hour of the O’Quinn
Street blaze.
        Officer Christopher Nash responded to the fire at 1401 Keltys Street at 5:20 a.m.,
November 13, 2012. The house was vacant and boarded up. The fire was at the back of the
house. A book-size lighter fluid can lay less than a foot underneath the building and in the place
from where the flames were coming. Captain Ozzie Jarman of the Lufkin Fire Department
concluded the fire was intentionally set. The gas and electricity service had been discontinued,
and there was no probable ignition source except the can of lighter fluid at the point of origin.
        On November 15, 2012, a fire occurred at Lanzy’s Club (or Owens’s Club) at 813 Keltys.
Flammable material had been wedged in the doors and ignited. Fire Marshal McCool testified
that there were at least three separate ignition sources, and that the fire was obviously incendiary
in origin.




                                                      3
          At about the same time as the Lanzy’s Club fire, another fire broke out in a vacant house
six or seven blocks away at 714 Cottonbelt. The fire appeared to have just been set when it was
discovered, and it was quickly extinguished by the Lufkin Fire Department. A railroad track led
between Lanzy’s Club and the fire at 714 Cottonbelt. Because this was the most logical route to
follow for one trying to avoid detection, Lufkin police officers walked the track between the two
locations. Despite near freezing temperatures, Sergeant Stephen Abbott found a fresh “blob of
phlegm” laying on the track. DNA testing identified Appellant as its source indicating that
Appellant was on a path between the two fires close to the time they were set.
          Lanzy’s Club was where Appellant thought his drink had been spiked. He attributed his
three day hospitalization to the spiked drink.        Appellant apparently had a motive to seek
retribution against the club’s owners.
          While still in the hospital, Appellant posted the threat “to put a match to lufkin” on his
Facebook page. Later the same day, a post on his Facebook page stated, “Enjoy a peaceful night,
get plenty of sleep because after tonight some of you will see heaven the rest of you go burn ya
go burn slow.” In his third posting on that date, he promised “all you . . . who want me dead you
go die before me one by one. . . .” Barely twenty-four hours after Appellant’s release from the
hospital, the fires occurred at 906 O’Quinn and 1401 Keltys. Within forty-eight hours of these
fires, the Lufkin police and fire departments responded to four more fires of suspicious origin
including the fire at Lanzy’s Club at 813 Keltys. After Appellant’s arrest, the fires abruptly
ceased.
          DNA evidence from the rag used to replace the Jeep’s gas cap at 906 O’Quinn placed
Appellant at the scene at or near the time of the fire. Tire tracks indicated the person who set the
fires was riding a bicycle. Within minutes of the ignition of the O’Quinn Street fire, “Baski”
Davis saw a man riding a blue bicycle go behind the house at 1401 Keltys immediately before
the fire there at approximately 4 a.m. Investigators noted a blue bicycle at Appellant’s house and
apparently the same bicycle at his mother’s residence.
          We conclude that the cumulative force of all the incriminating circumstances, including
Appellant’s expressed intent “to put a match to Lufkin,” is sufficient to support Appellant’s
conviction of the three counts of arson. Appellant’s first issue is overruled.




                                                  4
                     IMPEACHMENT WITH PRIOR INCONSISTENT STATEMENTS
        In his second issue, Appellant complains that the trial court erred in admitting the prior
inconsistent statements of Baski Davis and Michele Dupree because no predicate for their
introduction had been laid.
Standard of Review and Applicable Law
        The trial court’s decision to admit or exclude evidence is reviewed for abuse of
discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). Texas Rule of
Evidence 613(a) provides that


        [i]n examining a witness concerning a prior inconsistent statement made by the witness, whether
        oral or written, and before further cross-examination concerning, or extrinsic evidence of, such
        statement may be allowed, the witness must be told the contents of such statement and the time
        and place and the person to whom it was made, and must be afforded an opportunity to explain or
        deny such statement. If written, the writing need not be shown to the witness at that time, but on
        request the same shall be shown to opposing counsel. If the witness unequivocally admits having
        made such statement, extrinsic evidence of same shall not be admitted. This provision does not
        apply to admissions of a party-opponent as defined in Rule 801(e)(2).


TEX. R. EVID. 613(a).1 The predicate required by Rule 613(a) must be laid before impeaching a
witness with a prior inconsistent statement. Osteen v. State, 61 S.W.3d 90, 91 (Tex. App–Waco
2001, no pet.).
Discussion
        Baski Davis testified that he was a high school classmate of Appellant. He told the court
that he got up about 4 a.m. on November 12, 2012, and saw someone wearing a hood and riding
a bicycle coming off Keltys behind the house (1401 Keltys). The State asked Mr. Davis, “Do
you recall meeting with Mr. McCool that day?” Davis responded, “I can’t remember.” The
State asked, “Do you recall telling Mr. McCool that you saw a man riding a bicycle back behind
that house that morning?” Davis answered, “I can’t recall. But I don’t know who it was.” Then
the State asked, “Do you recall telling him that you knew it was Stanford Jones because Stanford
was a former classmate of yours?” Davis responded, “I did tell him he was a classmate, I went
to school with him.” Davis said his conversation with McCool was not over the phone, but “in
the neighborhood.”

        1
          Rule 613 was amended, effective April 1, 2015, as part of the general restyling of the Texas Rules of
Evidence “to make [them] more easily understood and to make style and terminology consistent throughout.” See
78 TEX. B.J. 374, 377 (Tex. & Tex. Crim. App. 2015). Appellant’s trial on the merits was held prior to the
amendment’s effective date.


                                                        5
       Fire Marshal McCool was called by the State and testified that Davis told him Appellant
was the person riding the bicycle that went behind the house at 1401 Keltys before it burned.
The record shows that Baski Davis knew the time and place of the statements and to whom they
were made. He was informed of the content of the inconsistent statement attributed to him.
Davis did not remember making the statements. At no point did Davis ever “unequivocally
admit” making them. He denied knowing that it was Appellant who was riding the bicycle. The
State laid a proper predicate for the introduction of Davis’s prior inconsistent statement. See
TEX. R. EVID. 603(a).
       Michelle Dupree testified that she remembered talking to Fire Marshal McCool the
morning of the fire at 1401 Keltys. In her testimony, she stated that she dropped off Appellant at
his house around 7:15 or 7:30 that morning. She said it had to be after 7:00, “because I don’t get
up until after 7:00.” The prosecutor then asked her, “Do you recall telling him [McCool] it
might have been as early as 6:15?” Dupree said “no.” The prosecutor then asked, “Do you
remember telling him that the reason you remember that is because you had your cell phone
alarm set for 6:00 or 6:15 and it didn’t go off until you got home?” Dupree replied, “Huh-uh.”
       Later during the trial, the State asked McCool about his telephone interview of Dupree
that morning after the fire.


       State:           Did you ask her – did you ask her what time she dropped him off?

       McCool:          Yes.

       State:           Did you ask her what time she returned home?

       McCool:          Yes, sir.

       State:           [W]hat time did she say she got home?

       McCool:          Between 6:00 and 6:15.

       State:           Did she say why she could remember that?

       McCool:          She said she had her alarm set for 6:00 or 6:15, and it went off right after she
                        went home.


       The record shows Dupree knew that she was talking to McCool and that she knew the
conversation occurred the morning after the fires at 906 O’Quinn and 1401 Keltys. She did not
“unequivocally admit” making the statements. Instead, at trial she stated a different time and a



                                                        6
different reason for knowing the time that she dropped off Appellant. The State laid a proper
predicate for the introduction of Dupree’s prior inconsistent statement. See TEX. R. EVID. 603(a).
         Appellant’s second issue is overruled.


                                     ADMISSION OF FACEBOOK POSTINGS
         In his third issue, Appellant maintains the trial court erred in admitting into evidence
printouts from Appellant’s Facebook page that had not been properly authenticated.
Standard of Review and Applicable Law
         The trial court’s determination of authenticity is reviewable only for abuse of discretion.
Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012). The trial court does not abuse its
discretion in admitting evidence under Rule 901 if its conclusion that a reasonable juror could
find the proffered evidence authentic is at least “within the zone of reasonable disagreement.”
Id.
         The requirement of authentication or identification as a condition precedent to
admissibility is satisfied by evidence sufficient to support a finding that the matter in question is
what its proponent claims. TEX. R. EVID. 901(a).2 Given the diversity of electronic evidence,
there is no single approach that will work in all instances. Tienda, 358 S.W.3d at 639. “Rather,
as with the authentication of any kind of proffered evidence, the best or most appropriate method
for authenticating electronic evidence will often depend upon the nature of the evidence and the
circumstances of the particular case.” Id.
Discussion
         Fire Marshal McCool printed the Facebook posts in question directly from the internet.
The Facebook page was in Appellant’s name, not a nickname or an alias. Both Appellant’s
mother        and    girlfriend   testified    that   Appellant       sometimes   referred   to   himself   as
“jboyheartofthanorth.” McCool testified that jboyheartofthanorth was part of one of the email
addresses linked to the Facebook page that was in Appellant’s name. Appellant’s date of birth,
high school, and previous employer were accurately listed on the Facebook page according to his
mother.
         A picture of Appellant in a hospital gown was posted to his Facebook page during the
time the hospital records show Appellant was in the hospital. The picture was posted on the

         2
             Rule 901 was amended effective April 1, 2015. See n.2.


                                                          7
same date as the incendiary messages threatening to put a match to Lufkin. Appellant’s mother
and sister observed Appellant on the phone during his hospital stay. Both acknowledged that
Appellant was able to upload information to Facebook from his phone.
         These circumstances are sufficient to support a finding by a rational jury that Appellant
created the Facebook postings offered into evidence. The trial court did not abuse its discretion
in admitting them in evidence. Appellant’s third issue is overruled.


                                                   DISPOSITION
         Having overruled Appellant’s three issues, the judgment of the trial court is affirmed.


                                                                                 BILL BASS
                                                                                  Justice

Opinion delivered April 13, 2016.
Panel consisted of Hoyle, J., Neeley, J., Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                              (DO NOT PUBLISH)



                                                           8
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                             APRIL 13, 2016


                                          NO. 12-15-00157-CR


                              STANFORD DEWAYNE JONES SR.,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                 Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2013-0744)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Bill Bass, Justice.
                    Panel consisted of Hoyle, J., Neeley, J. and Bass, Retired J., Twelfth Court of Appeals,
                    sitting by assignment.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 217TH DISTRICT COURT OF ANGELINA COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 28th
day of March, 2016, the cause upon appeal to revise or reverse your judgment between

                      STANFORD DEWAYNE JONES SR., Appellant

                       NO. 12-15-00157-CR; Trial Court No. 2013-0744

                                  Opinion by Bill Bass, Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “Text goes here.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of March, 2016.


                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk